Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2016

                                      No. 04-15-00594-CR

                                     Bo Jett LITTLETON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10770
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

        On June 23, 2016, appellant’s appointed appellate counsel, Mr. Pat Montgomery, filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967). Mr. Montgomery provided
appellant with a copy of the brief and informed him of his right to review the record and file his
own brief or to retain replacement counsel. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). On July 11, 2016, Mr. Montgomery filed a motion to withdraw in
accordance with the Anders brief. Thereafter, appellant retained new counsel. Thus, we
GRANT the motion to withdraw filed by Mr. Montgomery.

       On August 11, 2016, newly retained appellate counsel, Mr. Travis Ketner, filed a notice
of appearance and designation of lead counsel as well as a motion for extension of time to file
appellant’s brief. The motion for extension of time is GRANTED. Appellant’s brief is due on or
before September 12, 2016.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court